EXHIBIT 10.1
 
THIS DEBENTURE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (TOGETHER, THE
“SECURITIES”). HAVE NO T BEEN REGISTERED WITH THE U.S. SECURITIES EXCHANGE
COMMISSION OT THE SECURITIES COMMISSION OF ANY STATE. THE SECURITIES ARE BEING
OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE
SECURITIES ARE RESTRICIED AND MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR
TO U.S. PERSONS UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, PURSUANT TO
REGULATION D OR PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL
OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
EXEMPTIONS ARE AVAILABLE.


NUMOBILE, INC.


8% CONVERTIBLE DEBENTURE


September 28, 2010
$100,000.00

 
This Debenture is issued by NUMOBILE, INC., a Nevada corporation (the
"Company"), to Cove Partners, LLC (together with its permitted successors and
assigns, the "Holder") pursuant to exemptions from registration under the
Securities Act of 1933, as amended.
 
ARTICLE I
 
Section 1.01 Principal and Interest. For value received on September 28, 2010,
the Company hereby promises to pay to the order of the Holder in lawful money of
the United States of America and in immediately available funds, the principal
sum of $100,000.00 together with interest on the principal of this Debenture
(the "Debenture") at the per annum rate of 8% (calculated daily on the basis of
a 365-day year and actual calendar days elapsed) from the date of this Debenture
until March 28, 2011 (the "Maturity Date"). At the Company's option, the entire
principal amount and all accrued interest shall be either (a) paid to the Holder
on or before the Maturity Date or, (b) converted into shares of common stock of
the Company in accordance with Section 1.02 herein.

 
Section 1.02 Optional Conversion. The Holder is entitled, at its, option to
convert at any time and from time to time, until payment in full of this
Debenture all or part of the principal amount of the Debenture, plus accrued
interest, into shares (the "Conversion Shares") of the Company's common stock,
par value $0.001 per share (the "Common Stock") at a price equal to fifty
percent (50%) of the lowest closing bid price for the preceding ten trading days
prior to the Company receiving notice of conversion. To convert this debenture,
the Holder shall deliver written notice (the "Conversion Notice") thereof, such
Conversion Notice containing such information necessary including amount of
conversion and number of shares, to the Company at its address set forth herein.
The date upon which the conversion shall be effective (the "Conversion Date")
shall be deemed to be the date set forth in the Conversion Notice. The
Conversion Shares shall be delivered to the Holder at the address indicated
herein.
 

 
 

--------------------------------------------------------------------------------

 


 
Section 1.03 Reservation of Shares. The Company shall use its best efforts,
including soliciting its stockholders for requisite approval, to at all times
have authorized and reserved for issuance a sufficient number of shares of its
Common Stock to provide for the full conversion of this Debenture. If at any
time the Company does not have a sufficient number of Conversion Shares
authorized and available, the Company shall call and hold a special meeting of
shareholders within sixty (60) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock. The Company agrees
that the issuance of this Debenture shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares upon the conversion of
this Debenture or any securities issued pursuant to this Debenture.
 
Section 1.04 Interest Payments. The interest payable under this Debenture will
be paid at the Maturity Date or conversion to the individual or entity in whose
name this Debenture is registered. At such time as interest is payable, the
Company, at its sole discretion, may elect to pay the accrued interest in cash
or in the form of Common Stock. If paid in Common Stock, the amount of stock to
be issued shall be calculated in accordance with the formula and procedure set
forth in Section 1.02.
 
Section 1.05 Right of Redemption. The Company shall have the right to redeem,
with thirty (30) business days advance notice to the Holder, any or all
outstanding Debentures remaining at its sole discretion. The redemption price
shall be equal to 100% of the face amount of the Debenture redeemed plus all
accrued interest.
 
ARTICLE II
 
Section 2.01 Amendments and Waiver of Default. The Debenture may be amended with
the consent of the Holder. Without the consent of the Holder, the Debenture may
be amended to cure any ambiguity, defect or inconsistency, to provide assumption
of the Company obligations to the Holder or to make any change that does not
adversely affect the rights of the Holder.
 
ARTICLE III
 
Section 3.01 Events of Default. An Event of Default is defined as follows: (a)
failure of the Company to pay amounts due and owing hereunder within fifteen
(15) days of the Maturity Date of this Debenture; (b) failure by the Company for
thirty (30) days after notice to it to comply with any of its other agreements
in the Debenture; (c) events of bankruptcy or insolvency. The Holder may not
enforce the Debenture except as provided herein.
 
Section 3.02 Acceleration. If an Event of Default occurs, then the outstanding
principal of and all accrued interest on this Debenture shall automatically
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are expressly waived pursuant to Section 5.02
below.
 
ARTICLE IV
 
Section 4.01 Anti-Dilution. In the event that the Company shall at any time
subdivide the outstanding shares of Common Stock, or shall issue a stock
dividend on the outstanding Common Stock, the Conversion Price in effect
immediately prior to such subdivision or the issuance of such dividend shall be
proportionally decreased and, in the event that the Company shall at any time
combine the outstanding shares of Common Stock, the Conversion Price in effect
immediately prior to such combination shall be proportionally increased,
effective at the close of business on the date of such subdivision, dividend or
combination as the case might be.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Section 5.01 Loss, Etc., of Debenture. Upon receipt of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Debenture, and
of indemnity reasonably satisfactory to the Company if lost, stolen or
destroyed, and upon surrender and cancellation of this Debenture if mutilated,
and upon reimbursement of the Company's reasonable incidental expenses, the
Company shall execute and deliver to the Holder a new Debenture of like date,
tenor and denomination.
 
Section 5.02 Waiver. The Company hereby waives presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance or enforcement of this Debenture. If an action
is brought for collection under this Debenture, the Holder shall be entitled to
receive all costs of collection, including, but not limited to, its reasonable
attorneys' fees.
 
Section 5.03 Notice. All notices, requests, consents, and other communications
under this Debenture shall be in writing and shall be deemed delivered (i) three
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:
 

 
(a)
If to the Company, to:
         
NuMobile, Inc.
   
2520 South Third Street
   
Louisville, KY 40208



14860 Montfort Drive, Suite 210, Dallas, TX 75254, Attn.: Chief Executive
Officer, or at such other address as may have been furnished in writing by the
Company to the other parties hereto.
 

 
(b)
If to the Holder, to:
         
Cove Partners, LLC
   
200 Broadhollow Road, Suite 207
   
Melville, NY 11747
   
Fax Number: (631) 824-9318

 
Any party may give any notice, request, consent or other communication under
this Debenture using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section.

 
3

--------------------------------------------------------------------------------

 

Section 5.04 Headings; References. All headings used herein are used for
convenience only and shall not be used to construe or interpret this Debenture.
Except where otherwise indicated, all references herein to Sections refer to
Sections hereof.
 
Section 5.05 Successors and Assigns. All of the covenants, stipulations,
promises, and agreements in this Debenture by or on behalf of the Company shall
bind its successors and assigns, whether so expressed or not.
 
Section 5.06 Governing Law. This Debenture shall be governed by the laws of the
State of Nevada, and the laws of such state (other than conflicts of laws
principles) shall govern the construction, validity, enforcement and
interpretation hereof, except to the extent federal laws otherwise govern the
validity, construction, enforcement and interpretation hereof.
 
Section 5.07 Severabilitv. The invalidity of any of the provisions of this
Debenture shall not invalidate or otherwise affect any of the other provisions
of this Debenture, which shall remain in full force effect.
 
Section 5.08 Counterparts. This Debenture may b e executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute an instrument.
















[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, with the intent to legally bind hereby, the Company has
caused its duly authorized officer to execute this Debenture as of the date
first written above.
 

 
NUMOBILE, INC.
         
 
By:
/s/ James Tilton, Jr.       Name: James Tilton, Jr.      
Title: President and Chief Executive Officer
         

 
 
ACKNOWLEDGMENT
 
STATE OF
)
 
: ss.:
COUNTY OF
)



On the                 day of                                         in the
year 2010, before me personally came JAMES TILTON, JR., to me known, who, being
by me duly sworn, did depose and say that he resides
in                                                  ; that he is the President
of NUMOBILE, INC., the corporation described in and which executed the above
instrument; and that he signed his name thereto by authority of the board of
directors of said corporation.


 
Notary Public

 
 
 
 
 5

--------------------------------------------------------------------------------